Case 1:21-cv-22440-KMW Document 60 Entered on FLSD Docket 09/03/2021 Page 1 of 2




                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 21-22440-CIV-WILLIAMS/MCALILEY

      DONALD J. TRUMP, et al.,

                           Plaintiffs,
      v.

      FACEBOOK, INC. and MARK
      ZUCKERBERG,

                  Defendants.
      _____________________________/


           DEFENDANT FACEBOOK, INC.’S CORPORATE DISCLOSURE STATEMENT

              Defendant Facebook, Inc., pursuant to Federal Rule of Civil Procedure 7.1, discloses that

  it is a publicly held corporation with no parent corporation and that no publicly held corporation

  owns 10% or more of its stock. 1




  1   Facebook submits this disclosure statement as required by the federal rule while reserving all
      defenses.


      AMERICAS 108836178
Case 1:21-cv-22440-KMW Document 60 Entered on FLSD Docket 09/03/2021 Page 2 of 2



   Dated:         September 3, 2021           Respectfully submitted,

                                              WHITE & CASE LLP

                                       By:    s/ Maria J. Beguiristain
                                              Maria J. Beguiristain
                                              Florida Bar No. 69851
                                              W. Dylan Fay
                                              Florida Bar No. 125673
                                              200 South Biscayne Boulevard
                                              Suite 4900
                                              Miami, Florida 33131
                                              Telephone: (305) 371-2700
                                              Facsimile: (305) 358-5744
                                              Email: mbeguiristain@whitecase.com
                                              Email: wfay@whitecase.com

                                              KIRKLAND & ELLIS LLP

                                              Craig S. Primis, P.C. (pro hac vice pending)
                                              Kate Epstein (pro hac vice pending)
                                              1301 Pennsylvania Avenue, N.W.
                                              Washington, D.C. 20004
                                              Telephone: 202-389-5000
                                              Facsimile: 202-389-5200

                                              Counsel for Defendants Facebook, Inc. and
                                              Mark Zuckerberg



                                      CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on, September 3, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using the Court’s CM/ECF system and that the foregoing

  document will be served on all counsel of record via transmission of a notice of electronic filing

  generated by the CM/ECF system.


                                                      By: s/ Maria J. Beguiristain
                                                             Maria J. Beguiristain




                                                  2
   AMERICAS 108836178
